Judgment and orders affirmed, with costs. All concur, except Harris, J., who dissents and votes for reversal and for granting a new trial on the ground that the words “ share and share alike ” and “ share equally with the other children ” may be interpreted as meaning the taking of an equal part in value and not an estate in common of real and personal property. (The judgment dismisses plaintiff’s complaint in an action for breach of contract. The orders are the order and resettled order of dismissal.) Present — Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ.